        Case 4:21-mj-00012-JTK Document 4 Filed 01/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


UNITED STATES OF AMERICA


V.                        NO. 4:21-MJ-0012 JTK

PETER FRANCIS STAGER


                          CLERK’S MINUTES

Date:                     January 19, 2021
Before:                   Hon. J. Thomas Ray
Assistant U.S. Attorney   Stacy Williams
Defense Attorney          Lauren Elenbaas
CRO/CRD                   Tenesha Brown



Defendant Peter Francis Stager appeared before Judge J. Thomas Ray for an initial
appearance on a complaint and arrest warrant from the District of Columbia;
Defendant, through counsel, waived his right to a preliminary and identification
hearing; Defendant is remanded to the United States Marshall’s Service pending
his detention hearing scheduled for Friday, January 22, 2021 at 1:00 p.m.
